Reasons for Allowance
Claims 1-7, 15-27 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-7, 15-27 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 21, the prior art available does not teach An apparatus for gathering real estate listing data, the apparatus comprising:
a data server configured to:
receive, from a vehicle, at least one of sign data, house data, or house location data, the sign data including data associated with a network-connected realtor sign related to a house, the house data including data associated with the house, the house location data including a location of the house, obtain user reaction data related to the at least one of the sign data, the house data, or the house location data,
utilize the user reaction data as training data of a machine learning algorithm to identify one or more real estate properties, and
automatically update the real estate listing data based on the identified one or more real estate properties.

	The most analogous prior art includes Kench (US 2019/0340449 A1), Rodriguez (US 2006/0235712 A1), Lee (US 2017/0154390 A1) and Peterson (US 2013/0099926 A1).

	Kench is deficient in a number of ways.  As written, the claims require that user reaction data is obtained related to the sign data house data or house location data and is utilized as training data of a machine learning algorithm that identifies one or more real estate properties.  While Kench does disclose machine learning based event classifiers and extracting and recognizing sign information using machine learning, Kench does not teach these concepts. 
In view of the above, Kench fails to disclose or render obvious the combination of features as emphasized above.
Regarding Rodriguez, Rodriguez discloses detecting image data associated with a house. 
Though disclosing these features, Rodriguez does not disclose or render obvious the features emphasized above.
Regarding Lee, Lee discloses a network-connected realtor sign that uses beacons sending real estate information and communicating a match indication to a vehicle when house preference data matches house listing data.  Lee further teaches using location data of the vehicle and the beacon.
Though disclosing this feature, Lee does not disclose or render obvious the features emphasized above.
Regarding Peterson, Peterson discloses updating real estate listing data using a dynamic LCD sign display.
Though disclosing this feature, Peterson does not disclose or render obvious the features emphasized above.

Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 1 recites a system comprising substantially similar limitations as claim 21 and recite allowable subject matter for the reasons identified above with respect to claim 21.
Claim 15 recites a method comprising substantially similar limitations as claim 21 and recite allowable subject matter for the reasons identified above with respect to claim 21.
Claims 2-7, 16-20, 22-27 are dependencies of independent claims 1, 15 and 21 and are allowable over the prior art for the reasons identified above with respect to claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 108846621 B to Guihe, discussing updating stock information (listing data) in a retail store using imaging devices as a user picks items from the shelf and adds to a cart (vehicle). While Guihe discusses user selection of items, which could be interpreted as reaction data related to sign data (product data such as price displayed on the shelf) Guihe does not teach that the sign is a network-connected realtor sign associated with a house.  Guihe further does not describe utilizing the reaction data as training data of a machine learning algorithm to identify real estate properties.
CN 109242563 A to Hongchao, discussing monitoring and updating commodity information including attribute values to provide the consumer the newest attribute value by monitoring commodity image information and extracting attributes of items on a shelf display. Hongchao does not teach a network-connected realtor sign associated with a house.  Hongchao further does not describe utilizing reaction data as training data of a machine learning algorithm to identify real estate properties.

US 2013/0311253 A1 to Sabella, Abstract, describing wirelessly facilitating the sale of real estate.  Sabella does not teach the claims as a whole.
US 2009/0012857 A1 to Schelfaut, [claim 1], a real estate sign system comprising a plurality of real estate signs in communication with a web server and a user device to update messages displayed on the real estate sign (network connected realtor sign associated with a from a vehicle.
US 2016/0292740 A1 to Akhavan-Saraf, [Claim 15], discussing a first real estate sign with a beacon, the beacon transmitting property data to mobile devices including a street address, wherein a mapping app is activated on the mobile device providing directions to a target property.  Akhavan-Saraf does not disclose utilizing reaction data as training data of a machine learning algorithm to identify real estate properties, or receiving sign house or house location data from a vehicle.
US 10555155 B1 to Taylor, describing using electronic tags using near-field communication  to provide shoppers with additional information in response to the shopper touching their mobile device to the tag.  Taylor does not teach the claims as a whole.
US 2019/0080425 A1 to Bui, describing a machine learning process to select real estate properties of interest for a real estate user using input by the user, parameters, data, measurements or information about the user [0095] and analyze images viewed by a user to help determine relevant characteristics and classifications in order to assist in providing real estate services or products to a customer [0097].  Bui does not teach receiving sign house or house location data from a vehicle.
Baldominos, A.; Blanco, I.; Moreno, A.J.; Iturrarte, R.; Bernárdez, Ó.; Afonso, C. Identifying Real Estate Opportunities Using Machine Learning. Appl. Sci. 2018, 8, 232, describing developing a machine learning application that identifies opportunities in the real estate market in real time.  Baldominos does not teach the claims as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625